The opinion of the court was delivered by
McFarland, C.J.:
This is an appeal challenging the district court’s authority under the Kansas Child Support Guidelines (Guidelines) to impute estimated child care expenses when imputing income to a custodial parent. In a published opinion by Judge Greene, a unanimous panel affirmed. In re Marriage of Paul, 32 Kan. App. 2d 1023, 93 P.3d 734 (2004). We granted appellant’s petition for review.
While the Guidelines do not expressly provide for the imputation of reasonable child care costs, such imputation may be considered where circumstances warrant. The Guidelines do not specifically cover every possible situation, and a reasonable resolution of issues arising from a situation not covered, such as this case, is appropriate.
We have reviewed the briefs, arguments, and record in this case, and we conclude the Court of Appeals was correct. We, therefore, adopt the opinion of the Court of Appeals and affirm both the Court of Appeals and the district court.
*809Nuss and Gernon, JJ., not participating.
Allen, S.J. and Larson, S.J., assigned.